Exhibit 10.18

ENDORSEMENT METHOD

SPLIT-DOLLAR AGREEMENT

This Endorsement Method Split-Dollar Agreement (this “Agreement”) is made as of
the 1st day of January, 2006, by and between Heritage Bank, a Georgia banking
corporation (“Bank”), and                             , an individual
(“Insured”).

RECITALS:

A. Insured is currently an employee and executive officer of Bank and has
provided valuable service to Bank for a considerable period.

B. Bank desires to provide Insured with certain death benefits in connection
with a life insurance policy purchased by Bank on the life of Insured.

NOW, THEREFORE, the parties hereto, for and in consideration of ten dollars and
the mutual promises contained herein and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound hereby, do hereby agree as follows:

1. This Agreement pertains to the following life insurance policies
(collectively, the “Policy”):

 

  (a) Policy number:

Insurer:

Insured:

Owner of Policy:

Relationship of Bank to Insured:

 

  (b) Policy number:

Insurer:

Insured:

Owner of Policy:

Relationship of Bank to Insured:

2. Ownership of Policy. Bank owns all of the right, title and interest in and to
the Policy and controls all rights of ownership with respect thereto. Bank, in
its sole discretion, may exercise its right to borrow or withdraw on the cash
value of the Policy. In the event coverage under the Policy is increased, such
increased coverage shall be subject to all of the rights, duties and obligations
set forth this Agreement.

3. Designation of Beneficiary. Insured may designate one or more beneficiaries
(on the Beneficiary Designation Form attached hereto as Exhibit A) to receive
the Policy proceeds payable pursuant hereto upon the death of the Insured
subject to any right, title or interest Bank may have in such proceeds as
provided herein. In the event Insured fails to do so, any benefits payable
pursuant hereto shall be paid to the estate of Insured.

4. Maintenance of Policy. Subject to Section 8, the Bank shall be responsible
for making any required premium payments and to take all other actions within
Bank’s reasonable control in order to keep the Policy in full force and effect;
provided, however, that Bank may replace the Policy with a comparable policy or
policies so long as Insured’s beneficiaries will be entitled to receive an
amount of death proceeds under Section 6 at least equal to those that the
beneficiaries would be entitled to if the original Policy were to remain in
effect. If any such replacement is made, all references herein to the “Policy”
shall thereafter be references to such replacement policy or policies. If the
Policy contains any premium waiver provision, any such waived premiums shall be
considered for the purposes of this Agreement as having been paid by Bank. Bank
shall be under no obligation to set aside, earmark or otherwise segregate any
funds with which to pay its obligations under this Agreement, including, but not
limited to, payment of Policy premiums.



--------------------------------------------------------------------------------

5. Reporting Requirements. Bank will report on an annual basis to Insured the
economic benefit associated with this Agreement on a 1099 or its equivalent so
that Insured can properly include said amount in his or her taxable income.
Insured agrees to accurately report and pay all applicable taxes on such amounts
of income attributable hereunder to Insured. Insured acknowledges that no “group
life” or similar exclusion applies to benefits hereunder.

6. Policy Proceeds. Subject to Section 8, upon the death of Insured, the death
proceeds of the Policy shall be divided in the following manner:

(a) The Insured’s beneficiary(ies) designated in accordance with Section 3 shall
be entitled to an amount equal to the lesser of (i) the Death Benefit (as
defined in Exhibit B hereto) or (ii) one hundred percent (100%) of the
difference between the total Policy proceeds and the “Cash Surrender Value of
the Policy” (as defined in Section 7 below).

(b) The Bank shall be entitled to any Policy proceeds remaining after
application of Section 6(a) above, but in no event shall the amount due to the
Bank be less than the Cash Surrender Value of the Policy.

(c) Bank and Insured shall share in any interest credited to the death proceeds
on a pro rata basis based upon the amount of proceeds due each party divided by
the total amount of proceeds, excluding any such interest.

7. Cash Surrender Value of the Policy. The “Cash Surrender Value of the Policy”
shall be equal to the cash value of the Policy at the time of the Insured’s
death or upon surrender of the Policy, as applicable, less (i) any policy or
premium loans or withdrawals or any other indebtedness secured by the Policy,
and any unpaid interest thereon, previously incurred or made by Bank, and
(ii) any applicable surrender charges, as determined by the Insurer or agent
servicing the Policy.

8. Termination of Agreement.

(a) This Agreement shall terminate upon the first to occur of the following:

(i) the surrender, lapse, or other termination of the Policy by the Bank.

Upon such termination, the Insured shall have a forty-five (45) day option to
receive from the Bank an absolute assignment of the policy in consideration of a
cash payment to the Bank, whereupon this Agreement shall terminate. Such cash
payment referred to hereinabove shall be the greater of:

(1) The Cash Surrender Value of the Policy on the date of such assignment, as
defined in this Agreement; or

(2) The amount of the premiums which have been paid by the Bank prior to the
date of such assignment.

If, within said forty-five (45) day period, the Insured fails to exercise said
option, fails to procure the entire aforestated cash payment, or dies, then the
option shall terminate, and the Insured agrees that all of the Insured’s rights,
interest and claims in the policy shall terminate as of the date of the
termination of this Agreement.

The Insured expressly agrees that this Agreement shall constitute sufficient
written notice to the Insured of the Insured’s option to receive an absolute
assignment of the policy as set forth herein.

 

2



--------------------------------------------------------------------------------

(ii) the distribution of the death benefit proceeds in accordance with Section 6
above; or

(iii) the termination of Insured’s employment with Bank For Cause (as defined
below).

(b) Insured acknowledges and agrees that the termination of this Agreement
pursuant to subsection (a)(iii) above prior to the death of Insured shall
terminate any right of Insured to receive any Policy proceeds under this
Agreement, and such termination shall be without any liability of any nature to
Bank.

(c) For the purposes of this Agreement, “For Cause” shall mean, any other
provision of this Agreement to the contrary notwithstanding, if Insured’s
employment is terminated as a result of, or in connection with: (i) Insured’s
insubordination; (ii) Insured’s breach of this Agreement; (iii) any act or
omission by Insured which is, or is likely to be, injurious to the Bank and its
affiliates or the business reputation of the Bank and its affiliates,
(iv) Insured’s dishonesty, fraud, malfeasance, negligence or misconduct;
(v) Insured’s failure to satisfactorily perform his duties, to follow the
direction (consistent with his duties) of the President or the Board of
Directors of the Bank or any other individual to whom Insured reports, or to
follow the policies, procedures, and rules of the Bank and its affiliates; or
(vi) Insured’s conviction of, or Insured’s entry of a plea of guilty or no
contest to, a felony or crime involving moral turpitude (any of the foregoing
referred to herein as “For Cause”). The obligation of Bank to make any payments
contemplated under this Agreement shall be suspended during the pendency of any
indictment, information or similar charge regarding a felony or crime of moral
turpitude, during any regulatory or other adjudicative proceeding concerning
regulatory suspension or removal or, for a reasonable time (not to exceed ninety
days), while the Board of Directors of the Bank seeks to determine whether
Insured could have been terminated For Cause even though Insured may have
previously retired, resigned or been discharged other than For Cause. If during
such period the Board of Directors determines that the Insured could have been
discharged For Cause, subsection (a)(iii) shall govern the rights and
obligations of the parties under this Agreement.

9. Assignment. Insured shall not make any assignment of Insured’s rights, title
or interest in or to the Policy proceeds whatsoever without the prior written
consent of Bank (which may be withheld for any reason or no reason in its sole
and absolute discretion) and acknowledgment by the Insurer.

10. Named Fiduciary. Bank is hereby designated as the “Named Fiduciary” as of
the date hereof until the termination of this Agreement or until Bank by notice
designates another “Named Fiduciary.” The Named Fiduciary shall be responsible
for the management, control and administration of the Policy’s death benefits.
The Named Fiduciary may, in its reasonable discretion, delegate certain aspects
of its management and administrative responsibilities.

11. Claim Procedure. Claims information with respect to the Policy can be
obtained by contacting the Bank. If the Named Fiduciary has a claim which it
believes may be covered under the Policy, it will contact the Insurer in order
to complete a claim form and determine what other steps need to be taken. The
Insurer will evaluate and make a decision as to payment. If the claim is
eligible for payment under the Policy, a check will be issued to the Named
Fiduciary. If the Insurer determines that a claim is not eligible for payment
under the Policy, the Named Fiduciary may, in its sole discretion, contest such
claim denial by contacting the Insurer in writing.

12. ERISA Provisions.

(a) The following provisions in this Agreement are part of this Agreement and
are intended to meet the requirements of the ERISA.

(i) The “Named Fiduciary” is the Bank.

(ii) The general corporate funds of the Bank are the basis of payment of
benefits under this Agreement.

 

3



--------------------------------------------------------------------------------

(iii) For claims procedure purposes, the “Claims Administrator” shall be the
Compensation Committee of the Board of Directors of the Bank or such other
person named from time to time by notice to Insured.

(b) Notice of Denial. If the Insured or a beneficiary is denied a claim for
benefits under this Agreement, the Claims Administrator shall provide to the
claimant written notice of the denial within ninety (90) days after the Claims
Administrator receives the claim, unless special circumstances require an
extension of time for processing the claim. If such an extension of time is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial 90-day period. In no event shall the
extension exceed a period of ninety (90) days from the end of such initial
period. Any extension notice shall indicate the special circumstances requiring
the extension of time, the date by which the Claims Administrator expects to
render the final decision, the standards on which entitlement to benefits are
based, the unresolved issues that prevent a decision on the claim and the
additional information needed to resolve those issues.

(c) Contents of Notice of Denial. If the Insured or beneficiary is denied a
claim for benefits under this Agreement, the Claims Administrator shall provide
to such claimant written notice of the denial which shall set forth:

(i) the specific reasons for the denial;

(ii) specific references to the pertinent provisions of this Agreement on which
the denial is based;

(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv) an explanation of this Agreement’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.

(d) Right to Review. After receiving written notice of the denial of a claim, a
claimant or his representative shall be entitled to:

(i) request a full and fair review of the denial of the claim by written
application to the Claims Administrator;

(ii) request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim;

(iii) submit written comments, documents, records, and other information
relating to the denied claim to the Claims Administrator; and

(iv) a review that takes into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.

(e) Application for Review. If a claimant wishes a review of the decision
denying his claim to benefits under this Agreement, he must submit the written
application to the Claims Administrator within sixty (60) days after receiving
written notice of the denial.

(f) Hearing. Upon receiving such written application for review, the Claims
Administrator may schedule a hearing for purposes of reviewing the claimant’s
claim, which hearing shall take place not more than thirty (30) days from the
date on which the Claims Administrator received such written application for
review.

 

4



--------------------------------------------------------------------------------

(g) Notice of Hearing. At least ten (10) days prior to the scheduled hearing,
the claimant and his representative designated in writing by him, if any, shall
receive written notice of the date, time, and place of such scheduled
hearing. The claimant or his representative, if any, may request that the
hearing be rescheduled, for his convenience, on another reasonable date or at
another reasonable time or place.

(h) Counsel. All claimants requesting a review of the decision denying their
claim for benefits may employ counsel for purposes of the hearing.

(i) Decision on Review. No later than sixty (60) days following the receipt of
the written application for review, the Claims Administrator shall submit its
decision on the review in writing to the claimant involved and to his
representative, if any, unless the Claims Administrator determines that special
circumstances (such as the need to hold a hearing) require an extension of time,
to a day no later than one hundred twenty (120) days after the date of receipt
of the written application for review. If the Claims Administrator determines
that the extension of time is required, the Claims Administrator shall furnish
to the claimant written notice of the extension before the expiration of the
initial sixty (60) day period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Claims
Administrator expects to render its decision on review. In the case of a
decision adverse to the claimant, the Claims Administrator shall provide to the
claimant written notice of the denial which shall include:

(i) the specific reasons for the decision;

(ii) specific references to the pertinent provisions of this Agreement on which
the decision is based;

(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

(iv) an explanation of this Agreement’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring an action under Section 502(a) of ERISA following the denial of
the claim upon review.

(j) The Claims Administrator has the discretionary authority to determine all
interpretative issues arising under this Agreement and the interpretations of
the Claims Administrator shall be final and binding upon the Insured or any
other party claiming benefits under this Agreement.

13. Confidentiality. Insured agrees that the terms and conditions of this
Agreement, except as such may be disclosed in financial statements and tax
returns, or in connection with estate planning, are and shall forever remain
confidential, and Insured agrees that he shall not reveal the terms and
conditions contained in this Agreement at any time to any person or entity,
other than his financial and professional advisors unless required to do so by a
court of competent jurisdiction.

14. Other Agreements. The benefits provided for herein for Insured are
supplemental retirement benefits and shall not be deemed to modify, affect or
limit any salary or salary increases, bonuses, profit sharing or any other type
of compensation of Insured in any manner whatsoever. No provision contained in
this Agreement shall in any way affect, restrict or limit any existing
employment agreement between Bank and Insured, nor shall any provision or
condition contained in this Agreement create specific rights of Insured or limit
the right of Bank to discharge Insured. Except as otherwise provided therein,
nothing contained in this Agreement shall affect the right of Insured to
participate in or be covered by or under any qualified or non-qualified pension,
profit sharing, group, bonus or other supplemental compensation, retirement or
fringe benefit plan constituting any part of Bank’s compensation structure
whether now or hereinafter existing.

15. Withholding. Notwithstanding any of the provisions hereof, the Bank may
withhold from any payment to be made hereunder such amount as it may be required
to withhold under any applicable federal, state or other law, and transmit such
withheld amounts to the applicable taxing authority.

 

5



--------------------------------------------------------------------------------

16. Miscellaneous Provisions.

(a) Counterparts. This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Agreement may be
executed and delivered by facsimile transmission of an executed counterpart.

(b) Survival. The provisions of Sections 13 and 16 of this Agreement shall
survive the termination of this Agreement indefinitely, regardless of the cause
of, or reason for, such termination.

(c) Construction. As used in this Agreement, the neuter gender shall include the
masculine and the feminine, the masculine and feminine genders shall be
interchangeable among themselves and each with the neuter, the singular numbers
shall include the plural, and the plural the singular. The term “person” shall
include all persons and entities of every nature whatsoever, including, but not
limited to, individuals, corporations, partnerships, governmental entities and
associations. The terms “including,” “included,” “such as” and terms of similar
import shall not imply the exclusion of other items not specifically enumerated.

(d) Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be held to be invalid, illegal,
unenforceable or inconsistent with any present or future law, ruling, rule or
regulation of any court, governmental or regulatory authority having
jurisdiction over the subject matter of this Agreement, such provision shall be
rescinded or modified in accordance with such law, ruling, rule or regulation
and the remainder of this Agreement or the application of such provision to the
person or circumstances other than those as to which it is held inconsistent
shall not be affected thereby and shall be enforced to the greatest extent
permitted by law.

(e) Governing Law. This Agreement is made in the State of Georgia and shall be
governed in all respects and construed in accordance with the laws of the State
of Georgia, without regard to its conflicts of law principles, except to the
extent superseded by the Federal laws of the United States.

(f) Binding Effect. This Agreement is binding upon the parties, their respective
successors, permitted assigns, heirs and legal representatives. Without limiting
the foregoing, the terms of this Agreement shall be binding upon Insured’s
estate, administrators, personal representatives and heirs. This Agreement may
be assigned by Bank to any party to which Bank assigns or transfers the Policy.
This Agreement has been approved by the Bank’s Board of Directors and the Bank
agrees to maintain an executed counterpart of this Agreement in a safe place as
an official record of the Bank.

(g) No Trust. Nothing contained in this Agreement and no action taken pursuant
to the provisions of this Agreement shall create or be construed to create a
trust of any kind, or a fiduciary relationship between the Bank and the Insured,
Insured’s designated beneficiary or any other person.

(h) Assignment of Rights. None of the payments provided for by this Agreement
shall be subject to seizure for payment of any debts or judgments against the
Insured or any beneficiary; nor shall the Insured or any beneficiary have any
right to transfer, modify, anticipate or encumber any rights or benefits
hereunder; provided, however, that the undistributed portion of any benefit
payable hereunder shall at all times be subject to set-off for debts owed by
Insured to Bank.

(i) Entire Agreement. This Agreement (together with its exhibits, which are
incorporated herein by reference) constitutes the entire agreement of the
parties with respect to the subject matter hereof and supercedes all prior or
contemporaneous negotiations, agreements and understandings, whether oral or
written, relating to the subject matter hereof.

(j) Notice. Any notice to be delivered under this Agreement shall be given in
writing and delivered by hand, or by first class, certified or registered mail,
postage prepaid, addressed to the Bank or the Insured, as applicable, at the
address for such party set forth below or such other address designated by
notice.

 

6



--------------------------------------------------------------------------------

Bank:

     Heritage Bank      101 N. Main Street      Jonesboro, GA 30236     
Attn: Chief Executive Officer Insured:                                         

(k) Non-waiver. No delay or failure by either party to exercise any right under
this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right.

(l) Headings. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.

(m) Amendment. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties. No waiver of any provision
contained in this Agreement shall be effective unless it is in writing and
signed by the party against whom such waiver is asserted. The Bank or any
successor thereto reserves the right by action of its Board of Directors or its
delegatee at any time to modify or amend or terminate the Agreement, subject to
the consent of the Insured; provided, however, that the Bank reserves the right
to amend the Agreement in any respect to comply with the provisions of Internal
Revenue Code Section 409A so as not to trigger any unintended tax consequences
prior to the distribution of benefits provided herein.

(n) Seal. The parties hereto intend this Agreement to have the effect of an
agreement executed under the seal of each.

(o) Legal Expenses. From and after the occurrence of a Change in Control (as
defined in Exhibit B to this agreement), Bank shall pay all reasonable legal
fees and expenses incurred by Insured (or Insured’s beneficiary or other
successor) seeking to obtain or enforce any right or benefit provided by this
Agreement promptly from time to time, at the request of Insured (or Insured’s
beneficiary or other successor), as such fees and expenses are incurred;
provided, however, that Insured (or Insured’s beneficiary or other successor, as
applicable) shall be required to reimburse Bank for any such fees and expenses
if a court or any other adjudicator agreed to by the parties determines that the
claim made by such person is without substantial merit. Neither Insured nor
Insured’s beneficiary or other successor shall be required to pay any legal fees
or expenses incurred by Bank in connection with any claim or controversy arising
out of or relating to this Agreement, or any breach thereof.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK].



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year set forth above.

 

BANK:

HERITAGE BANK

By                                      
                                                            

Its                                      
                                                             

INSURED:

 

 

 

 

8



--------------------------------------------------------------------------------

EXHIBIT A

DESIGNATION OF BENEFICIARY FORM

under the

ENDORSEMENT METHOD

SPLIT-DOLLAR AGREEMENT

Pursuant to Section 3 of the Endorsement Method Split-Dollar Agreement (the
“Agreement”), I,                             , hereby designate the
beneficiary(ies) listed below to receive any benefits under the Agreement that
may be due upon my death. This designation shall replace and revoke any prior
designation of beneficiary(ies) made by me under the Agreement.

 

Full Name(s), Address(es) and Social Security Number(s) of Primary
Beneficiary(ies)*:

 

 

 

 

 

*If more than one beneficiary is named above, the beneficiaries will share
equally in any benefits, unless you have otherwise provided above. Further, if
you have named more than one beneficiary and one or more of the beneficiaries is
deceased at the time of your death, any remaining beneficiary(ies) will share
equally, unless you have provided otherwise above. If no primary beneficiary
survives you, then the contingent beneficiary designated below will receive any
benefits due upon your death. In the event you have no designated beneficiary
upon your death, any benefits due will be paid to your estate. In the event that
you are naming a beneficiary that is not a person, please provide pertinent
information regarding the designation.

Full Name, Address and Social Security Number of Contingent Beneficiary:

 

 

 

 

 

Date                                      
                                      

                                          
                                                     

 

9



--------------------------------------------------------------------------------

EXHIBIT B

DEATH BENEFIT

Maximum Death Benefit – If Insured’s death occurs while Insured is in the
full-time employment of Bank, then the “Death Benefit” shall equal
$                .

Reduced Death Benefit – If Insured’s death occurs after the termination of
Insured’s full-time employment with Bank for any reason other than For Cause,
then the “Death Benefit” shall equal:

 

  (1) $                     MINUS the sum of all amounts, if any, Insured
received under that certain Supplemental Executive Retirement Benefits Agreement
dated as of the date hereof (the “Retirement Agreement”) prior to his death if
Insured’s full-time employment with Bank was terminated (i) on or after
                         or (ii) following a Change in Control (as defined
below);

OR

 

  (2) the amount set forth below corresponding to the year in which the
Insured’s full-time employment with the Bank was terminated MINUS the sum of all
amounts, if any, Insured received under the Retirement Agreement prior to his
death if Insured’s full-time employment with Bank was terminated prior to
                         (other than following a Change in Control).

 

Year

 

Reduced Death
Benefit

For the purposes of this Agreement, the occurrence of a “Change in Control”
shall mean the occurrence of any of the following: (a) the execution of an
agreement for the sale of all, or a material portion, of the assets of the Bank
or CCF Holding Company; (b) the consummation of a merger or recapitalization of
the Bank, or CCF Holding Company or any merger or recapitalization whereby the
Bank or CCF Holding Company is not the surviving entity; or (c) the acquisition,
directly or indirectly, of the beneficial ownership (within the meaning of that
term as it is used in Section 13(d) of the Securities Exchange Act of 1934 and
the rules and regulations promulgated thereunder) of twenty-five percent
(25%) or more of the outstanding voting securities of the Bank or CCF Holding
Company by any person, trust, entity or group. The term “person” means an
individual other than the Insured, or a corporation, partnership, trust,
association, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization or any other form of entity not specifically listed herein.

 

10



--------------------------------------------------------------------------------

Endorsement Method Split-Dollar Agreement

Summary of Material Terms Specific to Each Executive

 

Name

  

Maximum Death Benefit

from Exhibit B

  

Reduced Death Benefit

from Exhibit B

John Bowdoin

   $158,003   

January 1, 2006 to December 31, 2006: $33,858

January 1, 2007 to December 31, 2007: $67,716

January 1, 2008 to December 31, 2008: $101,573

January 1, 2009 to September 5, 2009: $135,431

Leonard Moreland

   $1,100,000   

January 1, 2006 to December 31, 2006: $550,000

January 1, 2007 to April 15, 2021: $1,100,000

Mary Jo Rogers

   $616,539   

January 1, 2006 to December 31, 2006: $40,876

January 1, 2007 to December 31, 2007: $81,751

January 1, 2008 to December 31, 2008: $122,627

January 1, 2009 to December 31, 2009: $163,502

January 1, 2010 to December 31, 2010: $204,378

January 1, 2011 to December 31, 2011: $245,253

January 1, 2012 to December 31, 2012: $286,129

January 1, 2013 to December 31, 2013: $327,004

January 1, 2014 to December 31, 2014: $367,880

January 1, 2015 to December 31, 2015: $408,755

January 1, 2016 to December 31, 2016: $449,631

January 1, 2017 to December 31, 2017: $490,506

January 1, 2018 to December 31, 2018: $531,382

January 1, 2019 to December 31, 2019: $572,257

January 1, 2020 to January 10, 2021: $613,133

Edith Stevens

   $505,824   

January 1, 2006 to December 31, 2006: $33,910

January 1, 2007 to December 31, 2007: $67,820

January 1, 2008 to December 31, 2008: $101,730

January 1, 2009 to December 31, 2009: $135,640

January 1, 2010 to December 31, 2010: $169,550

January 1, 2011 to December 31, 2011: $203,460

January 1, 2012 to December 31, 2012: $237,370

January 1, 2013 to December 31, 2013: $271,280

January 1, 2014 to December 31, 2014: $305,190

January 1, 2015 to December 31, 2015: $339,100

January 1, 2016 to December 31, 2016: $373,010

January 1, 2017 to December 31, 2017: $406,920

January 1, 2018 to December 31, 2018: $440,830

January 1, 2019 to November 25, 2019: $474,740